Chase, Ch. 3.
delivered the opinion of the court: The court are of opinion, that the appellant, as administrator de bonis non of John B. Ball, ought to have sold at public sale, pursuant to the order of the orphans court made on the 9th of August 1791, as much of the personal estate of the deceased as would have been sufficient to discharge and satisfy all the debts of the deceased, and all legal costs • and charges attending the administration, and ought to have delivered over the residue of the persona! estate, specifically to the representative of the deceased, the libellant in this suit; that the appellant had no right to retain the personal estate at the appraisement, on his paying the debts of the deceased to the amount of the appraisements That the appellant account for the increase of ihe negroes, and for the use, labour and hire, of all negroes retained or hired out by him, and that he account for negro Corbin, (who ran away,) at the appraised value, unless the orphans court shall be satisfied that the appellant used all reasonable endeavours to regain possession of that negro. That be be allowed all sums of money necessarily expended by him in clothing and maintaining such of the negroes, named in the inventory, as were not able to work and maintain themselves, and ip bringing up, maintaining and clothing, the increase of any of the negroes, so long as they continued a charge, That he be allowed all sums of monetr *486paid by him to the creditors of the deceased,.his commission, and all legal costs and charges. That he be charged with the amount of the inventory, exclusive of the negroes — ■ with the sum gained on the sales thereof; with the amount of the negroes sold; with debts received by him; and that an account be taken and made out in conformity to the principles and directions herein stated. That the appellant proceed to sell at public sale, for cash, as much of the personal estate as may be necessary to defray and satisfy any balance which may be due to (he creditors of the deceased, and the appellant, on a settlement to be made pursuant to the principles aforesaid. — Decreed, that the decree of the orphans cou.rt be reversed, and that that court proceed, without delay, to compel the appellant, as administratorde bonis non of John B. Hall,- to settle the estate in conformity to the principles s,et forth herein, and (hat the appellant deliver over to the appellee, the negroes which may remain in his hands after settling the estate in the manner above directed; and that the appellant pay to the appellee the costs by him incurred in this court,
decree reversed, &c,